Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-10, 12-15 and 19-20 are currently amended. Claims 1-20 are pending.
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 19 allowable is “detecting movement in the plurality of images captured by the imaging device; detecting one or more movement patterns in the plurality of images captured by the imaging device; automatically defining at least part of a first region of interest of the field of view based at least in part on at least one of the one or more detected movement patterns, wherein the first region of interest includes only a portion of the field of view and is defined by one or more boundary vertices”. Prior art US 2014/0160294 A1 to Naylor teaches monitoring movement in a region of interest (18) is described. The surveillance system (10) includes: An image capturing system (12) having a field of view (16) including a region of interest (18), and adapted to capture an image of the region of interest (18). An image processing system (78) configured to process a time-sequential series of images of the field of view from the image capturing system such that at least a portion (52, 53, 54) of each processed image (50) is analysed for detecting movement within the region of interest (18), however, Naylor fails to explicitly teach automatically defining at least part of a first region of interest of the field of view based at least in part on at least one of the one or more detected movement patterns. Prior art US 9218668 B2 to Rocque teaches a detection unit defines image sections in the image data and detects movement patterns in each of the different image sections. An identification unit identifies vital signs in the different image section on the basis of the movement pattern, however, Rocque fails to explicitly teach automatically defining at least part of a first region of interest of the field of view based at least in part on at least one of the one or more detected movement patterns. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claim 15 allowable is “detect an edge of an object in the received images; automatically define at least part of a first region of interest of the field of view based at least in part on the detected edge, wherein the first region of interest includes only a portion of the field of view of the imaging device and is defined by one or more boundary vertices”.
Claims 2-14, 16-18 and 20 are allowed because they are dependents of claims 1, 15 and 19, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661